Case 1:12-cv-00540-LPS Document 701 Filed 08/08/19 Page 1 of 4 PageID #: 33712




                           IN THE UNITED STATES DISTRlCT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                       Plaintiffs,
                                                        C.A. No. 12-540 LPS
         V.

  POWER INTEGRATIONS, INC.,

                       Defendant.


                                     ~                  ALJUDGMENT

          Pursuant to the JURY VERDICT of November 15, 2018 (D.I. 631), the Court' s

  resolution of the parties' post-trial motions (D.I. 695 and 696), and previous decisions in this

  matter, JUDGMENT is hereby entered as follows :

          IT IS ORDERED AND ADJUDGED that judgment be and is hereby entered in favor of

  Power Integrations, Inc. ("Power Integrations") and against Fairchild Semiconductor

  Corporation and Fairchild (Taiwan) Corporation (collectively, "Fairchild") with respect to direct

   infringement under the doctrine of equivalents and indirect infringement by contributory

   infringement of claims 29 and 31 of U.S. Patent No. 7,995,359 (see D.I. 403 and 427);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

   in favor of Power Integrations and against Fairchild with respect to induced infringement of

   claims 29 and 31 of U.S. Patent No. 7,995,359 (see D.I. 631 , 637, 695, and 696);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

   in favor of Fairchild and against Power Integrations with respect to literal infringement of claims

   29, 31, and 32 of U.S. Patent No. 7,995,359 (see D.I. 403 and 427);



                                                    1
Case 1:12-cv-00540-LPS Document 701 Filed 08/08/19 Page 2 of 4 PageID #: 33713




          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

  in favor of Fairchild and against Power Integrations with respect to direct infringement under the

  doctrine of equivalents and indirect infringement of claim 32 of U.S. Patent No. 7,995,359 (see

  D.I. 403 and 427);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

  in favor of Power Integrations and against Fairchild for damages and interest in the amount of

  $857,920.10 for Fairchild's infringement of U.S. Patent No. 7,995 ,359 (see D.I. 631 , 637, 677,

  695, and 696);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

  in favor of Power Integrations and against Fairchild with respect to indirect infringement of U.S .

  Patent No. 7,259,972 (see D.I. 531);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

  in favor of Fairchild and against Power Integrations with respect to direct and indirect

  infringement, both literally and under the doctrine of equivalents, of claims 1, 3, and 12 of U.S.

  Patent No. 8,115,457 (see D.I. 403 and 427) ;

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

  in favor of Power Integrations and against Fairchild with respect to validity of claims 1, 3, and

   12 of U.S . Patent No. 8,115,457 (see D.I. 403 and 427);

          IT IS FURTHER ORDERED AND ADJUDGED that judgment be and is hereby entered

   in favor of Power Integrations and against Fairchild with respect to direct infringement, both

   literally and under the doctrine of equivalents, of claim 8 of U.S. Patent No. 7,286,123 (see D.I.

  338 and 427);




                                                    2
Case 1:12-cv-00540-LPS Document 701 Filed 08/08/19 Page 3 of 4 PageID #: 33714




           IT IS FURTHER ORDERED AND ADITJDGED that judgment be and is hereby entered

  in favor of Power Integrations and against Fairchild with respect to infringement under the

  doctrine of equivalents of claims 1-4, 6, and 8-14 of U.S. Patent No. 7,525,259 (see D.I. 338 and

  427);

           IT IS FURTHER ORDERED AND ADITJDGED that judgment be and is hereby entered

  in favor of Power Integrations and against Fairchild with respect to validity of claims 1-4, 6, and

   8- 14 of U.S. Patent No. 7,525,259 (see D.I. 338 and 427);

           IT IS FURTHER ORDERED AND ADITJDGED that judgment be and is hereby entered

   in favor of Fairchild and against Power Integrations with respect to infringement of claims 10-13

  of U.S . Patent No. 7,876,587 (see D.I. 338 and 427);

           IT IS FURTHER ORDERED AND ADJUGED that judgment be and is hereby entered in

  favor of Fairchild and against Power Integrations with respect to infringement of claims 9 and 14

  of U.S. Patent No. 6,229,366 based on the Court' s construction of the "soft start circuit means"

  element of the asserted claims (as explained in the Court's claim construction rulings (D.I. 87-

   88), summary judgment order (D.I. 338, 339), Power Integrations' concession it cannot proceed

   in view of the Court's claim construction (D.I. 389), and the oral argument and Court order

   barring Dr. Kelley from testifying as to the '366 patent based on the Court' s claim construction

   (Trial Tr. at 1649:10-1675:15) (see D.I. 427) .

           IT IS FURTHER ORDERED AND ADITJDGED that Fairchild's counterclaims of

   invalidity with respect to U.S. Patent No. 6,229,3 66 are dismissed without prejudice (see D.I.

   427);




                                                     3
Case 1:12-cv-00540-LPS Document 701 Filed 08/08/19 Page 4 of 4 PageID #: 33715




           IT IS FURTHER ORDERED AND ADJUDGED that Fairchild' s counterclaims of

  invalidity with respect to U.S. Patent No. 7,876,5 87 are dismissed without prejudice (see D.I.

  427).




  Dated:     A-:J.io'<7.2019




                                                   4
